UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENISE ANN SOUTHERLAND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cr-00292-GBL-1; 1:12-cv-01043-GBL)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Denise Ann Southerland, Appellant Pro Se. Timothy D. Belevetz,
Assistant United States Attorney, Paul Nathanson, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Denise Ann Southerland seeks to appeal the district

court’s orders denying relief on her 28 U.S.C.A. § 2255 (West

Supp. 2013) motion.             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)           (2006).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this       standard       by     demonstrating       that

reasonable       jurists      would      find    that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural         grounds,       the    prisoner      must

demonstrate      both    that      the    dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that     Southerland         has    not     made      the      requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We also deny Southerland’s motions to expedite and

for    release    pending     appeal      and    dispense      with    oral   argument

because the facts and legal contentions are adequately presented

                                            2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3